i          i        i                                                                i      i          i




                                 MEMORANDUM OPINION


                                         No. 04-09-00187-CV

                                In the Interest of D.D., et al., Children,

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-PA-01580
                        Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 20, 2009

APPEAL DISMISSED

           Appellant Saretha Davis has filed a docketing statement in which she moves for dismissal

of this appeal. No opposition to the motion has been filed. We grant the motion and dismiss the

appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                                 PER CURIAM